Exhibit 10.6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated this 4th day of
October, 2011, is entered into by and among Puma Biotechnology, Inc., a Delaware
corporation (the “Corporation”), the persons listed on Schedule I attached
hereto (the “Investors,” and each individually, an “Investor”), and Innovative
Acquisitions Corp., a Delaware corporation (“IAC”), but only for purposes of
assuming all of the Corporation’s rights, duties and obligations hereunder
pursuant to Section 11.

RECITALS

WHEREAS, the Investors wish to purchase from the Corporation, and the
Corporation wishes to sell and issue to the Investors, upon the terms and
conditions stated in this Agreement, (i) up to an aggregate of 14,666,733 shares
(the “Shares”) of the Corporation’s common stock, par value $0.0001 per share
(the “Common Stock”) and (ii) warrants in the form attached hereto as Exhibit A
(each, a “Warrant”) which will allow each Investor to purchase an additional
number of shares of Common Stock in the event the Corporation engages in certain
dilutive issuances following the Closing (as defined in Section 2). The shares
of Common Stock underlying the Warrants shall be referred to herein as the
“Warrant Shares.” The Shares, the Warrants and the Warrant Shares shall
collectively be referred to herein as the “Securities”;

WHEREAS, contemporaneously with the sale of the Shares and the Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit B (the “Registration Rights Agreement,” together
with this Agreement and the Warrants, the “Transaction Documents”), pursuant to
which the Corporation will agree to provide certain registration rights under
the Securities Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws;

WHEREAS, the Corporation and IAC are parties to that certain Agreement and Plan
of Merger, dated as of September 29, 2011, an executed copy of which is attached
hereto as Exhibit D (the “Merger Agreement”), pursuant to which IAC Merger
Corporation, a Delaware corporation and wholly-owned subsidiary of IAC (“Merger
Sub”), will merge with and into the Corporation immediately after the Closing,
with the Corporation remaining as the surviving Corporation (the “Merger”);

WHEREAS, immediately after the consummation of the Merger, (i) the Corporation
shall irrevocably assign to IAC, and IAC shall irrevocably assume, all of the
Corporation’s rights, duties and obligations under this Agreement, and (ii) the
Corporation shall be merged with and into IAC, with IAC remaining as the
surviving corporation under the name “Puma Biotechnology, Inc.” (the “Upstream
Merger”); and

WHEREAS, the Merger and the Upstream Merger are conditions subsequent to the
Closing.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1. Authorization of Issuance and Sale of Shares and Warrants.

(a) Authorization. Subject to the terms and conditions of this Agreement, the
Corporation has authorized the issuance and sale on the Closing Date (as defined
in Section 2 hereof) of the Securities.

(b) Purchase and Sale. Subject to the terms and conditions hereof, the
Corporation is selling to each Investor and each Investor is severally (but not
jointly) purchasing from the Corporation, subject to the satisfaction of the
conditions precedent set forth in Section 5(a) hereof and subject to the terms
and other conditions hereinafter set forth, at the Closing, the number of Shares
set forth opposite the name of such Investor on Schedule I hereto for a purchase
price of $3.75 per share (the “Purchase Price”), representing an aggregate cash
Purchase Price of $55,000,248.75 for the Shares. Together with its purchase of
Shares, each Investor shall also receive a Warrant, exercisable for such number
of Warrant Shares and in such circumstances as set forth therein.

(c) Delivery of Common Stock. At the Closing, the Corporation shall deliver to
each Investor a certificate or certificates, registered in the name of such
Investor or such other nominee as designated by such Investor, representing the
number of Shares being purchased by such Investor at the Closing together with
an executed Warrant. In each case, delivery of certificates representing Shares
and the Warrant to each Investor shall be made against receipt by the
Corporation of a check payable to the Corporation or a wire transfer to an
account designated by the Corporation in the full amount of the purchase price
for the Common Stock being purchased by such Investor at the Closing. Schedule
II attached hereto sets forth the wire instructions for the Corporation.

Section 2. The Closing.

The closing (the “Closing”) hereunder with respect to the transactions
contemplated by Section 1 hereof, other than the PIPE (defined in Section 6(g)),
will take place by electronic or facsimile transmission of executed copies of
the documents contemplated hereby to be delivered concurrently with the
execution of this Agreement on the date hereof. The Closing shall occur at the
offices of Latham & Watkins LLP, 650 Town Center Drive, 20th Floor, Costa Mesa,
California 92626 (such date being referred to herein as the “Closing Date”).

Section 3. Representations and Warranties of the Corporation to the Investors.

The Corporation hereby represents and warrants to each Investor as of the date
hereof, except as set forth in the Schedule of Exceptions attached hereto as
Exhibit C (the “Schedule of Exceptions”), specifically identifying the relevant
subparagraph(s) hereof, which exceptions shall be deemed to be representations
and warranties hereunder:

 

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a) Organization, Good Standing and Qualification. The Corporation is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own and operate its properties and assets, to carry on its business
as currently conducted and as it is currently proposed to be conducted, and to
enter into and carry out the provisions of the Transaction Documents. The
Corporation is duly qualified to transact business and is in good standing in
the State of California and in each other jurisdiction in which the nature of
the business conducted by it, or its ownership or leasing of property, or its
employment of employees or consultants therein, makes such qualification
necessary and where any statutory fines or penalties, or any corporate
disability imposed for this failure to qualify, would materially and adversely
affect the Corporation’s business, properties, assets, prospects or financial
condition. True and accurate copies of the Corporation’s Certificate of
Incorporation and Bylaws, each as amended and in effect at the Closing, have
been made available to the Investors.

(b) Subsidiaries. The Corporation does not presently own or control, directly or
indirectly, any interest in any other corporation or other business entity. The
Corporation is not a participant in any joint venture, partnership or similar
arrangement.

(c) Authorization of Transaction Documents. The Corporation has full corporate
power and authority to (a) enter into the Transaction Documents and to
consummate the transactions contemplated thereby and (b) authorize, execute,
issue, and deliver the Shares, the Warrants and the Warrant Shares as
contemplated by the Transaction Documents. The Transaction Documents have been
duly authorized, executed and delivered by the Corporation, and constitute legal
and binding obligations of the Corporation, enforceable in accordance with their
terms, except to the extent that rights to indemnity thereunder may be limited
by federal or state securities laws and except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.

(d) Authorization of Securities.

(i) The Shares to be issued at the Closing have been duly authorized and
reserved for issuance and sale to the Investors pursuant to this Agreement. When
issued and delivered by the Corporation pursuant to this Agreement against
payment of the consideration set forth herein, the Shares and the Warrants will
be duly and validly issued and the Shares will be fully paid and non-assessable.

(ii) The Warrant Shares underlying the Warrants to be issued at the Closing have
been duly and validly authorized and reserved for issuance upon exercise of the
Warrants, and, when issued and delivered by the Corporation to the holder of
such Warrant against payment of the consideration set forth therein, the Warrant
Shares will be duly and validly issued, fully paid and non-assessable and not
subject to any preemptive rights or rights of first refusal.

(iii) The sale of the Shares and the Warrants is not subject to any preemptive

 

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

rights or rights of first refusal.

(e) Government Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration, or filing with, any
federal, state or local governmental authority on the part of the Corporation is
required in connection with the offer, sale or issuance of the Securities or the
consummation of any other transaction contemplated hereby, except for the
following: (i) the filing of a notice of exemption pursuant to Section 25102(f)
of the California Corporate Securities Law of 1968, as amended (the “California
Securities Law”), which shall be filed by the Corporation promptly following the
Closing; and (ii) the compliance with other applicable state securities laws,
which compliance will have occurred within the appropriate time periods
therefor. Assuming that the representations of the Investors set forth in
Section 4 below are true and correct, the offer, sale and issuance of the Shares
and the Warrants in conformity with the terms of this Agreement are, and
assuming that the representations set forth in Section 4 below are true and
correct as of the date of exercise of a Warrant with respect to the party
exercising the Warrant, the issuance of Warrant Shares upon exercise of the
Warrants shall be, exempt from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”), and from the
qualification requirements of Section 25110 of the California Securities Law,
and neither the Corporation nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.

(f) Capitalization. Immediately prior to the issuance of the Shares and the
Warrants, the authorized capital stock of the Corporation consists of 25,000,000
shares of Common Stock, par value $0.0001, 4,000,000 of which were issued and
outstanding. The Corporation has also reserved an aggregate of 3,529,412 shares
of Common Stock for issuance pursuant to the Corporation’s 2011 Incentive Award
Plan, under which all shares of Common Stock remain available for future grant.
All issued and outstanding shares have been duly authorized and validly issued
and are fully paid and nonassessable. Other than as provided in the Transaction
Documents and as set forth on Schedule 3(f), there are no other outstanding
rights, options, warrants, preemptive rights, rights of first refusal or similar
rights for the purchase or acquisition from the Corporation of any securities of
the Corporation nor are there any commitments to issue or execute any such
rights, options, warrants, preemptive rights or rights of first refusal. There
are no outstanding rights or obligations of the Corporation to repurchase or
redeem any of its securities. All outstanding securities have been issued in
compliance with state and federal securities laws.

(g) Agreements; Action.

(i) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Corporation is a
party or by which it is bound that involve (i) obligations (contingent or
otherwise) of, or payments to, the Corporation in excess of $50,000, (ii) the
transfer or license of any Proprietary Right (as defined in Section 3(i) below)
to or from the Corporation, other than licenses arising from the purchase of
“off the shelf” or other standard products, each of which licenses are not,
individually, material to the Corporation’s business, (iii) provisions
restricting the development, manufacture,

 

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

distribution or sale of any products or services, or (iv) indemnification by the
Corporation with respect to infringements of Proprietary Rights. For the
purposes of meeting the foregoing threshold of $50,000, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Corporation has reason to believe are affiliated therewith) shall be
aggregated.

(ii) The Corporation has not (i) declared or paid any dividends or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or any other
liabilities individually in excess of $25,000 or $50,000 in the aggregate,
(iii) made any loans or advances to any officer or director of the Corporation,
other than ordinary advances for travel expenses, or (iv) sold, exchanged, or
otherwise disposed of any of its assets or rights. For the purposes of meeting
the foregoing thresholds of $25,000 and $50,000, all indebtedness, liabilities,
agreements, understandings, instruments, contracts and proposed transactions
involving the same person or entity (including persons or entities the
Corporation has reason to believe are affiliated therewith) shall be aggregated.

(iii) The Corporation is not a party to and is not bound by any contract,
agreement, or instrument, or subject to any restriction under its Certificate of
Incorporation or Bylaws, each as amended and in effect at the Closing, that
materially and adversely affects the Corporation’s business, properties, assets,
prospects or financial condition.

(h) Compliance with Other Instruments. The Corporation is not in violation or
default of any provision of its Certificate of Incorporation or Bylaws, each as
amended and in effect as of the Closing. The Corporation is not in violation or
default of any provision of any instrument, mortgage, deed of trust, loan,
contract, commitment, judgment, writ, decree, order or obligation to which it is
a party or by which it or any of its properties or assets are bound, which could
materially adversely affect the Corporation’s business, properties, assets,
prospects or financial condition or, to the best of the Corporation’s knowledge,
of any provision of any federal, state, or local statute, rule or governmental
regulation applicable to the Corporation which could materially adversely affect
the Corporation’s business, properties, assets, prospects or financial
condition, taken as a whole. The execution, delivery, and performance of and
compliance with the Transaction Documents and the issuance and sale of the
Securities will not result in any such violation, be in conflict with or
constitute, with or without the passage of time or giving of notice, a default
under any such provision, require any consent or waiver under any such provision
(other than any consents or waivers that have been obtained and which are
identified on the Schedule of Exceptions), or result in the creation of any
mortgage, pledge, lien, encumbrance, option, security interest, claim, loan,
restriction or charge (each, a “Lien”) upon any of the properties or assets of
the Corporation pursuant to any such provision, or the suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to the Corporation, its business or
operations, or any of its assets or properties pursuant to any such provision.

(i) Intellectual Property.

 

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(i) To the Corporation’s knowledge (but without having conducted any special
investigation or patent search), the Corporation has good title and ownership
of, or a license to, all patents, trademarks, service marks, trade names,
copyrights, trade secrets, information and other proprietary rights
(collectively, “Proprietary Rights”) necessary for its business as now conducted
and as proposed to be conducted without any material conflict with, or
misappropriation, dilution or infringement of, Proprietary Rights of others.
Except for the Pfizer License (as defined below) and software that is generally
commercially available, there are no outstanding options, licenses or agreements
of any kind relating to the foregoing, nor is the Corporation bound by or a
party to any such options, licenses or agreements of any kind with respect to
the Proprietary Rights of any other person or entity. To the Corporation’s
knowledge (but without having conducted any special investigation or patent
search), the Corporation has not previously violated and, by conducting its
business as now conducted does not, and as proposed to be conducted will not,
violate any of the Proprietary Rights of any other person or entity, and the
Corporation has not received any communications alleging that the Corporation
has violated, or by conducting its business as now conducted and as proposed to
be conducted, would violate the Proprietary Rights of any other person or
entity. None of the Corporation’s employees or consultants are obligated under
any contract (including licenses, covenants or commitments of any nature) or
other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere in any material respect with the use
of his or her best efforts to promote the interests of the Corporation or that
would conflict in any material respect with the Corporation’s business as
proposed to be conducted. Neither the execution nor delivery of the Transaction
Documents, nor the carrying on of the Corporation’s business by the employees of
the Corporation, nor the conduct of the Corporation’s business as proposed, will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any of the Corporation’s employees or consultants is now obligated in any
material respect. None of the Corporation’s current employees or consultants is,
by virtue of such employee’s or consultant’s activities in connection with the
Corporation’s business, violating or misappropriating in any material respect
any Proprietary Rights of any former employer of such employee or consultant. It
will not be necessary to utilize any inventions of any of its employees (or
people it currently intends to hire) made prior to or outside the scope of their
employment by the Corporation in the course of conducting its business.

(ii) The Corporation and Pfizer Inc., a Delaware corporation (“Pfizer”), are
parties to that certain License Agreement dated as of August 18, 2011 (the
“Pfizer License”). The Pfizer License has been duly authorized, executed and
delivered by each of the Corporation and, to the Corporation’s knowledge,
Pfizer, is in full force and effect and constitutes a legal and binding
obligation of each of the Corporation and, to the Corporation’s knowledge,
Pfizer, enforceable against each of the Corporation and, to the Corporation’s
knowledge, Pfizer in accordance with its terms. Neither the Corporation nor, to
the knowledge of the Corporation, Pfizer is in default or breach in any material
respect under the terms of the Pfizer License (a “default” being defined for
purposes hereof as an actual default or event of default or the existence of any
fact or circumstance which would, upon receipt of notice or passage of time,
constitute a default or right of termination). Neither the Corporation nor
Pfizer has exercised any termination rights, or given notice of any dispute,
with respect to the Pfizer License. The

 

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

execution and delivery of this Agreement by the Corporation and each instrument
required hereby to be executed and delivered by the Corporation at the Closing,
the compliance by the Corporation with the provisions of this Agreement and each
instrument required hereby to be executed and delivered by the Corporation at
the Closing, the consummation of the transactions contemplated hereby or
thereby, and the consummation of each of the Merger and the Upstream Merger,
will not conflict with, result in a breach of, constitute (with or without
notice or lapse of time or both) a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice, consent or waiver under, or result in the loss of any
benefit to which the Corporation (or its successors or assigns, including IAC)
is entitled under the Pfizer License. Upon the Closing and receipt by the
Company of the aggregate Purchase Price for the Shares sold pursuant to this
Agreement, the Company will have satisfied the Financing Condition (as defined
in the Pfizer License). A true, complete and correct copy of the Pfizer License
has been made available to the Investors.

(j) Employees. No current or former employee or consultant of the Corporation
has excluded works or inventions made prior to his or her employment or
consulting relationship with the Corporation from his or her assignment of
inventions to the Corporation. No officer or key employee of the Corporation is
in violation of any prior employee contract, proprietary information agreement
or noncompetition agreement, in any case, in connection with the provision of
services to the Corporation. No employees of the Corporation are represented by
any labor union or covered by any collective bargaining agreement, nor are there
any union organization activities pending or threatened by the Corporation’s
employees. There is no pending or threatened labor dispute involving the
Corporation and any group of its employees. The Corporation has complied in all
material respects with all applicable state and federal equal opportunity,
minimum wage, immigration, workforce reduction and other laws related to
employment and termination of employment. The Corporation is not aware that any
officer of the Corporation intends to terminate his or her employment with the
Corporation, nor does the Corporation have a present intention to terminate the
employment of any officer of the Corporation.

(k) Related Party Transactions. Except for agreements explicitly contemplated by
the Transaction Documents, there are no agreements, understandings, or proposed
transactions between the Corporation or IAC and any of the Corporation’s
employees, officers, directors, affiliates or any affiliate thereof. No
employee, officer, director or stockholder of the Corporation or member of his
or her immediate family is indebted to the Corporation or IAC. There are no
obligations of the Corporation to employees, officers, directors or stockholders
of the Corporation (or commitments to make loans or extend or guarantee credit)
other than for payment of salary for services rendered, reimbursement for
reasonable expenses incurred on behalf of the Corporation, and for other
standard employee benefits made generally available to all employees. No
employee, officer, director or stockholder of the Corporation or member of his
or her immediate family is entitled to any bonus, acceleration of benefits or
payment as the result of any change of control of the Corporation, any
termination of employment, or any other event or combination of events. No
member of the immediate family of any employee, officer or director of the
Corporation is directly or indirectly interested in any material contract with
the Corporation or IAC.

 

7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(l) Litigation. There is no action, suit, proceeding or investigation (including
without limitation any suit, proceeding or investigation involving the prior
employment of any of the Corporation’s employees, their use in connection with
the Corporation’s business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers) pending or, to the best of the Corporation’s
knowledge, currently threatened before any court, administrative agency or other
governmental body that might result, either individually or in the aggregate, in
any material adverse change in the Corporation’s business, properties, assets,
prospects or financial condition, or in any material change in the current
equity ownership of the Corporation. The Corporation is not a party or subject
to, and none of its assets is bound by, the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit or proceeding by the Corporation
currently pending or that the Corporation intends to initiate.

(m) Title to Property and Assets. The Corporation has good and marketable title
to and owns free and clear, or, in the case of leases of properties and assets,
a valid leasehold interest in, all of the properties and assets (whether real,
personal, tangible or intangible) (i) reflected on the Financial Statements or
(ii) necessary to carry on its business as currently conducted, and none of such
properties or assets is subject to any Lien, except liens for taxes and
assessments not yet due and minor liens and encumbrances which arise in the
ordinary course of business and which do not, in any case, in the aggregate,
materially detract from the value or use of the property subject thereto or
materially impair the operations of the Corporation.

(n) Permits. The Corporation has all franchises, permits, licenses, and any
similar authority material to or necessary for the conduct of its business as
now being conducted by it, the lack of which could materially and adversely
affect the Corporation’s business, properties, assets, prospects or financial
condition, and the Corporation believes it can obtain, without undue burden or
expense, any similar authority necessary for the conduct of its business as
proposed to be conducted. The Corporation is not in default in any material
respect under any of such franchises, permits, licenses or other similar
authority.

(o) Employee Benefit Plans. The Corporation does not maintain now, nor has it
maintained at any time in the past, any “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

(p) Tax Returns and Payments. The Corporation has filed all tax returns and
reports (federal, state, local and foreign) as required by law, and has paid all
taxes due. The Corporation has not elected pursuant to the Internal Revenue Code
of 1986, as amended (the “Code”), to be treated as a Subchapter S corporation
pursuant to Section 1362(a) of the Code. None of the Corporation’s federal
income tax returns and none of its state income or franchise tax or sales or use
tax returns is under audit by governmental authorities, nor has the Corporation
received written notice of any such audit. The Corporation has complied with all
applicable legal requirements relating to the payment and withholding of taxes
and has duly and timely withheld and paid over to the appropriate taxing
authority all amounts required to be so withheld and paid under all applicable
legal requirements. As used herein, “tax” shall mean any and all federal,

 

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

state, local and foreign taxes, assessments and other governmental charges,
duties, impositions, levies, customs, tariffs, fees and liabilities of the same
or similar nature, and any liability for any of the foregoing.

(q) Insurance. The Corporation has in full force and effect fire and casualty
insurance policies, with extended coverage, sufficient in amount (subject to
reasonable deductibles) to allow it to replace any of its properties that might
be damaged or destroyed.

(r) Environmental and Safety Laws. To the best of its knowledge, the Corporation
is not in violation of any applicable statute, law, or regulation relating to
the environment or occupational health and safety, and to the best of its
knowledge, no material expenditures are required in order to comply with any
such existing statute, law, or regulation in order to carry on its business as
currently conducted and as it is currently proposed to be conducted.

(s) Financial Statements. Appended to the Schedule of Exceptions are the
Corporation’s audited income statement, balance sheet, and statement of cash
flows for the year ended December 31, 2010 and its unaudited income statement,
balance sheet and statement of cash flows at June 30, 2011 and for the six
months then ended (collectively, the “Financial Statements”). The Financial
Statements are complete and correct in all material respects, have been prepared
in accordance with generally accepted accounting principles consistent with
methods used in prior periods, and present fairly the financial condition and
operating results of the Corporation as of the dates and for the periods
indicated, subject to normal year-end audit adjustments and except that the
unaudited statements included in the Financial Statements may not contain
footnotes as would be required by generally accepted accounting principles.
Except as disclosed in the Financial Statements, the Corporation is not a
guarantor or indemnitor of any indebtedness of any other person or entity. The
Corporation maintains and will continue to maintain a standard system of
accounting established and administered in accordance with generally accepted
accounting principles.

(t) Absence of Undisclosed Liabilities. The Corporation has no Liabilities (as
defined below), except for (a) Liabilities disclosed in the Financial
Statements, (b) Liabilities relating to future executory obligations arising
under the Corporation’s contracts listed on the Schedule of Exceptions, and
(c) Liabilities which have arisen since June 30, 2011 in the ordinary course of
business and which are, in nature and amount, consistent with those incurred
historically and which are not material to the Company, individually or in the
aggregate. As used herein, “Liabilities” shall mean any and all debts,
liabilities and obligations, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, matured or unmatured, joint or
several, due or to become due, fixed, determined or determinable.

(u) Changes. Since June 30, 2011, there has not been:

(i) any change in the assets, liabilities, financial condition, or operating
results of the Corporation from that reflected in the Financial Statements,
except changes in the ordinary course of business that have not been and are not
expected to be, individually or in the aggregate, materially adverse;

 

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(ii) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the Corporation’s business, properties,
assets, prospects or financial condition (as such business is presently
conducted and as it is proposed to be conducted);

(iii) any waiver or compromise by the Corporation of a material right or of a
material debt owed to it;

(iv) any satisfaction or discharge of any Lien or payment of any obligation by
the Corporation, except in the ordinary course of business and that is not
material to the Corporation’s business, properties, assets, prospects or
financial condition (as such business is presently conducted and as it is
proposed to be conducted);

(v) any material change or amendment to a material contract or arrangement by
which the Corporation or any of its assets or properties is bound or subject;

(vi) any material increase in the compensation of any officer or director of the
Corporation;

(vii) any sale, license, assignment or transfer of any Proprietary Assets;

(viii) any resignation or termination of employment of any employee of the
Corporation;

(ix) receipt of notice that there has been a loss of, or material order
cancellation by, any important customer of the Corporation;

(x) any Lien, transfer of a security interest in, or other encumbrance created
by the Corporation, with respect to any of its material properties or assets,
except liens for taxes not yet due;

(xi) any material change in the contingent obligations of the Corporation by way
of guaranty, endorsement, indemnity, warranty or otherwise;

(xii) any declaration, setting aside of payment or other distribution in respect
of any of the Corporation’s capital stock, or any direct or indirect redemption,
purchase or other acquisition of any of such stock by the Corporation;

(xiii) to the best of the Corporation’s knowledge, any other event or condition
of any character that could materially and adversely affect the Corporation’s
business, properties, assets, prospects or financial condition (as such business
is presently conducted and as it is proposed to be conducted); or

(xiv) any agreement or commitment by the Corporation to do any of the things
described in this Section 3(u).

 

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(v) Registration Rights; Voting Rights. Except as provided in the Transaction
Documents, (i) the Corporation has not granted or agreed to grant, and is not
under any obligation to provide, any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may be
issued subsequently, and (ii) no stockholder of the Corporation has entered into
any agreement with respect to the voting of equity securities of the
Corporation.

(w) Minute Books. The minute books of the Corporation provided to the counsel to
the Investors contain minutes of all meetings of directors and stockholders and
all actions by written consent without a meeting by the directors and
stockholders since the date of the Corporation’s inception, and accurately
reflect all actions by the directors (and any committee of directors) and
stockholders with respect to all transactions referred to in such minutes in all
material respects.

(x) Disclosure. The Corporation has fully provided each Investor with all the
information that such Investor has requested for deciding whether to purchase
the Shares and the Warrants and all information that the Corporation believes is
reasonably necessary to enable such Investor to make such decision. Neither this
Agreement, nor any other agreements, statements or certificates made or
delivered in connection herewith or therewith contains any untrue statement of a
material fact or, when taken together, omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading.

(y) The Merger. The boards of directors of each of the Corporation, IAC and
Merger Sub have unanimously (i) determined that the Merger Agreement is
advisable, (ii) determined that it is in the best interests of such corporation
and its respective stockholders to consummate the Merger, (iii) approved the
Merger Agreement and each of the transactions contemplated thereby, and
(iv) recommended to their respective stockholders that such stockholders approve
and adopt the Merger Agreement and the transactions contemplated thereby. The
stockholders of IAC and Merger Sub have irrevocably approved and adopted the
Merger Agreement and each of the transactions contemplated thereby. Each
stockholder of IAC has irrevocably waived its right to assert or exercise its
appraisal rights under Section 262 of the General Corporation Law of the State
of Delaware. Upon the effectiveness of the Merger, by virtue of the Merger and
without any action on the part of the Corporation, IAC, Merger Sub or any
Investor, (y) each Share shall automatically be converted into and exchangeable
for one (1) fully paid and nonassessable share of IAC common stock, and (z) the
Warrants shall automatically be exchanged for substitute warrants issued by IAC
(the “Substitute Warrants”), the terms of which shall be identical in all
respects to the Warrants except that the Substitute Warrants shall be
exercisable for shares of IAC common stock (all such shares of IAC common stock,
the “IAC Shares”).

(z) Brokers and Finders. Other than Leerink Swann LLC (the “Placement Agent”),
which has acted as advisor to the Corporation in connection with the
transactions contemplated by the Transaction Documents, no person or entity has
or will have (except as permitted by Section 6(g)), as a result of the
transactions contemplated by the Transaction Documents, any

 

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

right, interest or valid claim against or upon the Corporation for any
commission, fee or other compensation as a finder or broker because of any act
or omission by the Corporation or by any agent of the Corporation.

(aa) Reliance. The Corporation understands that the foregoing representations
and warranties shall be deemed material and to have been relied upon by the
Investors.

Section 4. Representations and Warranties of the Investors to the Corporation.

Each Investor, severally and not jointly, represents and warrants to the
Corporation as follows:

(a) In its capacity as a stockholder of the Corporation after the Closing, such
Investor hereby acknowledges that it has received and reviewed the Merger
Agreement and that it approves and adopts the Merger Agreement and consents to
the consummation of the Merger.

(b) Such Investor is acquiring the Securities for its own account, for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act. Such Investor acknowledges that, upon consummation of the
Merger, (i) the Shares acquired by such Investor pursuant to this Agreement will
be automatically converted into and exchangeable for an equivalent number of IAC
Shares, and (ii) the Warrants will be automatically exchanged for the Substitute
Warrants, which shall be exercisable for an equivalent number of IAC Shares, in
each case, pursuant to the Merger Agreement.

(c) It is an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

(d) It understands that the Securities will not be transferable except
(1) pursuant to an effective registration statement under the Securities Act or
(2) upon receipt by the Corporation of a written opinion of counsel for such
Investor reasonably satisfactory to the Corporation to the effect that the
proposed transfer is exempt from the registration requirements of the Securities
Act and relevant state securities laws. Restrictive legends shall be placed on
all certificates representing any Securities, substantially as follows:

“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE
“SECURITIES LAWS”) OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION
OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT SUCH

 

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT
FROM THE PROVISIONS OF THE SECURITIES LAWS.”

(e) The execution, delivery and performance by it of the Transaction Documents
have been duly authorized by all requisite action of it.

(f) It understands that no public market now exists for any of the securities
issued by the Corporation, and that a public market may never exist for the
Shares.

(g) It understands that the sale of the Securities has not been registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein. Such Investor
understands and acknowledges that the offering of the Securities pursuant to
this Agreement will not be registered under the Securities Act on the ground
that the sale provided for in this Agreement and the issuance of securities
hereunder is exempt from the registration requirements of the Securities Act.

(h) Either alone or with its investment adviser, it has such knowledge and
experience in business and financial matters and with respect to investments in
securities of privately-held companies so as to enable it to understand and
evaluate the risks of its investment in the Securities and form an investment
decision with respect thereto. It has been afforded the opportunity during the
course of negotiating the transactions contemplated by this Agreement to ask
questions of, and to secure such information from, the Corporation and its
officers and directors with regard to both the Corporation and IAC, as it deems
necessary to evaluate the merits of entering into such transactions. Such
Investor understands and acknowledges that such discussions, as well as any
written information issued by the Corporation, (i) were intended to describe the
aspects of the Corporation’s business and prospects which the Corporation
believes to be material, but were not necessarily an exhaustive description, and
(ii) may have contained forward-looking statements involving known and unknown
risks and uncertainties which may cause the Corporation’s actual results in
future periods or plans for future periods to differ materially from what was
anticipated and that no representations or warranties were or are being made
with respect to any such forward-looking statements or the probability of
achieving any of the results projected in any of such forward-looking
statements. The foregoing, however, does not limit or modify the representations
and warranties of the Corporation in Section 3 of this Agreement or the right of
the Investors to rely thereon.

(i) If it is a natural person, it has the power and authority to enter into the
Transaction Documents. If it is not a natural person, it is duly organized and
validly existing and has the power and authority to enter into the Transaction
Documents.

(j) It has adequate net worth and means of providing for its current needs and
personal contingencies to sustain a complete loss of its investment in the
Corporation. Such Investor understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by the
Corporation.

 

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Section 5. Closing Conditions.

(a) Conditions to Obligation of Investors to Consummate the Closing. The
obligation of each Investor to consummate the Closing and to purchase and pay
for the Shares and Warrant being purchased by it pursuant to this Agreement is
subject to the satisfaction of the following conditions:

(i) The Registration Rights Agreement shall have been executed and delivered by
the Corporation;

(ii) A lock-up agreement, substantially in the form attached hereto as
Exhibit E, shall have been executed and delivered by Alan H. Auerbach;

(iii) The Investors shall have received an opinion of Latham & Watkins LLP, in
substantially the form set forth on Exhibit F hereto;

(iv) The Investors shall have received an opinion of Richardson & Patel LLP, in
substantially the form set forth on Exhibit G hereto;

(v) The board of directors of the Corporation (the “Board”) shall have taken
sufficient action to provide that the Board, immediately after the Closing, be
comprised of Alan H. Auerbach, Thomas R. Malley and, at the election of
Investors holding a majority of the Shares sold hereunder (the “Majority
Investors”), (i) one of two representatives designated by the Majority Investors
(which designee shall be selected by Mr. Auerbach), or (ii) two of four
representatives designated by the Majority Investors (which designees shall be
selected by Mr. Auerbach). Nothing herein shall be deemed to prohibit the Board
from appointing additional directors up to a maximum of seven total directors
(including the two to be designated by the Majority Investors);

(vi) Holders of a majority of all outstanding shares of Common Stock of the
Corporation shall have approved the Merger and the adoption of the Merger
Agreement; and

(vii) The Investors shall have received: (1) a certificate of the Secretary of
State of the State of Delaware, and from any other jurisdiction in which the
Corporation is qualified to do business, dated as of a recent date before the
date hereof, with respect to the good standing of the Corporation (including tax
good standing, if applicable); and (2) a certificate of the Corporation executed
by the Secretary of the Corporation, attaching and certifying to the truth,
completeness and correctness of (a) the Corporation’s Certificate of
Incorporation and Bylaws, each as amended and in effect at the Closing, and
(b) the resolutions adopted by the Board and the stockholders of the Corporation
in connection with the transactions contemplated by this Agreement (including
the Merger).

(b) Conditions to Obligation of the Corporation to Consummate the Closing. The
obligation of the Corporation to consummate the Closing and to issue and sell to
each Investor the Shares and the Warrant to be purchased by it at the Closing is
subject to the satisfaction of the following conditions:

 

14

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(i) The Registration Rights Agreement shall have been executed and delivered by
each Investor;

(ii) Each of the Investors shall have executed and delivered to the Corporation
an Investor Questionnaire, in the form attached hereto as Exhibit H, pursuant to
which each such Investor shall provide information necessary to confirm each
such Investor’s status as an “accredited investor” (as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act) and to enable the
Corporation to comply with the Registration Rights Agreement; and

(iii) The Corporation shall have executed and delivered to Alan H. Auerbach a
warrant to purchase additional shares of Common Stock of the Corporation,
substantially in the form of and with the terms set forth in the form of warrant
attached as Exhibit I hereto (the “Auerbach Lock-Up”).

Section 6. Covenants and Agreements of the Corporation.

(a) Consummation of the Merger. The Corporation will cause the Merger to occur
immediately after the Closing and the Upstream Merger to occur as promptly as
practicable after the closing of the Merger. If the Merger is not consummated
immediately following the Closing (and in any event no later than the end of the
day on the date hereof) or the Upstream Merger is not consummated as promptly as
practicable thereafter (and in any event no later than the end of the business
day following the closing of the Merger), then, unless otherwise consented to in
writing by an Investor and the Corporation, the Corporation shall immediately
return to each Investor (other than any consenting Investor) the entire
aggregate cash Purchase Price paid by such Investor to the Corporation at the
Closing, and the Corporation and such Investor shall thereafter deem the
purchase and sale of the Shares and the Warrant by such Investor at the Closing
to be rescinded as if it never occurred.

(b) Indemnification. The Corporation shall indemnify, defend and hold each of
the Investors and their affiliates (and each of their respective directors,
officers, employees, agents, representatives, successors and assigns, as
applicable) harmless against any and all liabilities, losses, claims and
damages, together with all reasonable costs and expenses related thereto
(including reasonable legal fees and expenses), arising from, relating to, or
connected with (i) the untruth, inaccuracy or breach of any representations,
warranties or covenants of the Corporation contained herein, or (ii) any fraud
by the Corporation.

(c) Listing of Shares. The Corporation shall use its best efforts to qualify the
Shares and the Warrant Shares, if any, included in the Shelf Registration
Statement (as such term is defined in the Registration Rights Agreement) for
listing on a national securities exchange or comparable trading system within 12
months of the date that the Shelf Registration Statement is declared effective
(the “Exchange Listing”).

(d) Form 8-K. The Corporation shall use its best efforts to file with the U.S.
Securities and Exchange Commission (the “SEC”) no later than four (4) business
days after the

 

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

closing of the Merger, a current report on Form 8-K containing the information
required by Item 2.01(f) thereof (the “Super 8-K”). The Super 8-K (i) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
(ii) shall comply as to form in all material respects with the requirements of
Form 8-K under the Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations of the SEC promulgated thereunder.

(e) Use of Proceeds. The proceeds from the sale of Shares hereunder [* * *]
shall be used by the Corporation from and after the consummation of the Merger,
solely for: (i) consideration for the redemption of securities under the
Redemption Agreement (as such term is defined in the Merger Agreement), which
shall not exceed $80,000 (including the expenses of the existing stockholders of
IAC that are reimbursable by the Corporation); (ii) the fees and expenses of the
Placement Agent with respect to its services in connection with the sale of
Securities hereunder, the Merger [* * *], together with the fees and expenses of
any other placement agent, broker, finder or advisor [* * *], which shall not
exceed $3,600,000 in the aggregate; (iii) all other out of pocket fees and
expenses incurred by the Corporation in connection with the sale of the
Securities hereunder, the Merger, [* * *] and future financing activities
(including the reasonable fees and expenses of the Corporation’s legal counsel
and auditors); and (iv) general corporate purposes, including clinical
development of Neratinib.

(f) Board of IAC. From and after the closing of the Merger and until the next
annual meeting of stockholders of the Corporation, the Board may consist of up
to seven members, and shall include Alan H. Auerbach, Thomas R. Malley and, at
the election of the Majority Investors, (i) one of two representatives
designated by the Majority Investors (which designee shall be selected by
Mr. Auerbach), or (ii) two of four representatives designated by the Majority
Investors (which designees shall be selected by Mr. Auerbach), and such other
directors as designated by the Board, up to a maximum of seven directors.

(g) [* * *]

(h) Access to Information. Prior to the Merger, the Corporation will afford each
Investor and its respective representatives reasonable access during normal
business hours to the Corporation’s premises, properties, books, records,
financial, tax and accounting records, agreements, and personnel, to obtain all
information concerning its respective business, including the status of product
development efforts, properties, results of operations and personnel, as such
Investor may reasonably request.

 

16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(i) Amendment of IAC Certificate of Incorporation. Assuming the Corporation
shall have received the written consent of at least the Majority Investors
adopting and approving an amendment to the certificate of incorporation of IAC
to remove the authorized shares of preferred stock (the “Charter Amendment”),
the Corporation shall, promptly, but in no event more than thirty (30) days
following the Merger, take all such steps as may be necessary, including, but
not limited to, filing and circulating an information statement on Schedule 14C
pursuant to Section 14(c) of the Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder, to cause the Charter Amendment to be
filed with the Secretary of State of the State of Delaware. The Corporation
covenants and agrees not to issue, sell or transfer any shares of preferred
stock of the Corporation prior to the effective date of the Charter Amendment.

(j) Auerbach Lock-Up. For a period of 12 months (or such shorter period as the
Auerbach Lock-Up remains effective), the Corporation agrees not to take any
action to amend or terminate the Auerbach Lock-Up without the prior written
consent of the Majority Investors.

Section 7. Expenses.

The Corporation and each Investor shall bear their own expenses and legal fees
incurred on their behalf with respect to the Transaction Documents and the
transactions contemplated thereby; provided, however, that the Corporation shall
reimburse Adage Capital Partners, L.P. (“Adage”) for all of its reasonable fees
and expenses associated with this Agreement and the transactions contemplated
hereby (including the reasonable fees and expenses of its counsel) subject to a
maximum aggregate amount of $125,000. The amount of such reimbursable fees and
expenses shall be deducted by Adage from the aggregate Purchase Price it is
obligated to pay for the Securities purchased hereunder.

Section 8. Exchanges; Lost, Stolen or Mutilated Certificates.

Upon surrender by any Investor to the Corporation of certificates representing
shares of Common Stock issued, purchased or acquired by such Investor hereunder,
the Corporation, at its expense, will issue in exchange therefor, and deliver to
such Investor, a new certificate or certificates representing such shares in
such denominations as may be requested by such Investor. Upon receipt of
evidence satisfactory to the Corporation of the loss, theft, destruction or
mutilation of any certificate representing any Securities purchased or acquired
by any Investor hereunder and, in case of any such loss, theft or destruction,
upon delivery of any indemnity agreement satisfactory to the Corporation, or in
case of any such mutilation, upon surrender and cancellation of such
certificate, the Corporation, at its expense, will issue and deliver to such
Investor a new certificate for such Securities, of like tenor, in lieu of such
lost, stolen or mutilated certificate.

Section 9. Survival of Representations, Warranties and Covenants.

The representations and warranties set forth herein shall survive the Closing
indefinitely. The covenants set forth herein shall survive the Closing and
continue until fully performed in

 

17

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

accordance with their terms.

Section 10. Delays and Omissions.

No delay or omission to exercise any right, power, or remedy accruing to any
holder of any Shares upon any breach or default of the Corporation under this
Agreement shall impair any such right, power or remedy of such holder, nor shall
it be construed to be a waiver of any such breach or default or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any holder of any
breach or default under this Agreement, or any waiver on the part of any holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing or as
provided in this Agreement. All remedies, either under this Agreement or by law
or otherwise afforded to any holder, shall be cumulative and not alternative.

Section 11. Successors and Assigns.

This Agreement shall bind and inure to the benefit of the Corporation and each
of the Investors and the respective permitted successors and assigns of each of
the Investors and the permitted successors and assigns of the Corporation. This
Agreement and the rights and duties of the Investors set forth herein may be
freely assigned, in whole or in part, by the Investors; provided that (i) such
assignment be accompanied by the transfer of the lesser of (A) at least 100,000
Shares or (B) 100% of the Shares purchased by such Investor hereunder and
(ii) such assignee agrees in writing with the Corporation to be bound and comply
with the terms and provisions of this Agreement. Neither this Agreement nor any
of the rights or duties of the Corporation set forth herein shall be assigned by
the Corporation, in whole or in part, without having first received the written
consent of the Majority Investors.

Notwithstanding the foregoing, upon the consummation of the Merger and with
respect to all times following the consummation of the Merger, (i) the
Corporation shall, and hereby does, irrevocably assign all of its rights, duties
and obligations under this Agreement to IAC and (ii) IAC, by executing this
Agreement as an anticipated successor and assign to the Corporation, does hereby
irrevocably assume, effective upon the consummation of the Merger, all of the
Corporation’s rights, duties and obligations under this Agreement (the “IAC
Assignment”). Without limiting the generality of the foregoing, all of the
covenants, rights, duties and obligations of the Corporation in Sections 6(b) –
6(g) shall, from and after the consummation of the Merger, as a result of the
foregoing assignment and assumption, automatically, by operation of law, become
the covenants, rights, duties and obligations of IAC and all references to
Shares in such sections shall be references to IAC Shares. All parties to this
Agreement, including the Majority Investors, hereby consent to the assignment
and assumption contemplated between the Corporation and IAC set forth in this
paragraph. For the avoidance of doubt and by way of example, the Corporation,
the Investors and IAC acknowledge and agree that, as a result of the IAC
Assignment, (i) the Exchange Listing shall be undertaken by IAC and such listing
shall be made with respect to IAC Shares, (ii) the Super 8-K shall be filed by
IAC and such filing shall be

 

18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

made with respect to IAC, (iii) covenants regarding the use of proceeds from the
sale of Securities shall be binding on IAC, (iv) the size and composition of the
board of directors of IAC shall be fixed and determined in compliance with the
covenants set forth in Section 6(f), and (v) [* * *].

Section 12. Exculpation Among Investors; Independent Obligations and Rights.

Each Investor acknowledges that it is not relying upon any representations made
by any person other than the Corporation in making its investment or decision to
invest in the Corporation. Each Investor agrees that no Investor nor any
respective controlling persons, officers, directors, partners, agents or
employees of any Investor shall be liable to any other Investor for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Securities hereunder. The obligations of
each Investor are several and not joint. The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor. Nothing contained herein and no action
taken by an Investor shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making its investment hereunder and that no
other Investor will be acting as agent of such Investor in connection with
monitoring its investment in the Securities or enforcing its rights under this
Agreement. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.

Section 13. Entire Agreement.

This Agreement, together with the other writings referred to herein, or
delivered hereunder and which form a part hereof, contains the entire agreement
among the parties with respect to the subject matter hereof and amends, restates
and supersedes all prior and contemporaneous arrangements or understandings,
whether written or oral, with respect thereto.

Section 14. Notices.

All notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person or duly sent by first class registered, certified or overnight mail,
postage prepaid or telecopied or e-mailed with a confirmation copy by regular
mail, addressed, telecopied or e-mailed, as the case may be, to such party at
the address, telecopier number or e-mail address, as the case may be, set forth
below or such other address, telecopier number or e-mail address, as the case
may be, as may hereafter be designated in writing by the addressee to the
addressor listing all parties:

 

19

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

If to the Corporation (or to IAC after the Closing of the Merger), to:

Puma Biotechnology, Inc.

10940 Wilshire Boulevard, Suite 600,

Los Angeles, California 90024

Attention: Alan H. Auerbach

Telecopier: (310) 443-4158

E-mail: ahauerbach@pumabiotechnology.com

with a copy to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attention: B. Shayne Kennedy, Esq.

Telecopier: (714) 755-8290

E-mail: shayne.kennedy@lw.com

If to Investors, as set forth on Schedule 1,

with a copy to:

Foley Hoag LLP

Seaport West

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: Peter M. Rosenblum, Esq.

Telecopies: (617) 832-7000

E-mail: pmr@foleyhoag.com

All such notices, requests, consents and other communications shall be deemed to
have been received: (a) in the case of personal delivery, on the date of such
delivery; (b) in the case of mailing, on the third business day following the
date of such mailing; (c) in the case of overnight mail, on the first business
day following the date of such mailing; (d) in the case of facsimile
transmission, when confirmed by facsimile machine report; or (e) in the case of
e-mail delivery, when confirmed by the sender’s e-mail system.

Section 15. Changes.

The terms and provisions of this Agreement may not be modified or amended, or
any of the provisions hereof waived, temporarily or permanently, except pursuant
to a writing executed by a duly authorized representative of the Corporation,
IAC and the Majority Investors.

Section 16. Counterparts.

This Agreement may be executed in any number of counterparts, and each such

 

20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

Section 17. Headings.

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.

Section 18. Nouns and Pronouns.

Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice-versa.

Section 19. Time.

Time shall be of the essence with respect to all dates and time periods set
forth or referred to in this Agreement.

Section 20. Knowledge; Use of “proposed to be conducted” and “Including”.

As used herein, “knowledge” of the Corporation, with respect to any fact or
matter in question, shall be deemed to exist to the extent that Alan H. Auerbach
or Charles Eyler is actually aware or should have been aware after having made
reasonable inquiry of such fact or matter. As used herein, references to the
business “as proposed to be conducted” refer to the further development and
commercialization of the Products (as such term is defined in the Pfizer
License) for the Uses (as such term is defined in the Pfizer License). Unless
the context otherwise requires, the words “include,” “includes,” and “including”
are deemed to be followed by “without limitation” whether or not they are
followed by such words or words of similar import.

Section 21. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 22. Further Assurances.

The parties shall cooperate reasonably with each other in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall furnish upon request to each other such further
information, execute and deliver to each other such other documents, and do such
other acts and things, all as the other party may reasonably request for
purposes of carrying out the intent of this Agreement and consummating the

 

21

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

transactions contemplated hereby.

Section 23. Governing Law; Jurisdiction and Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, excluding choice of laws rules thereof. In any action or
proceeding between any of the parties arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, each of the
parties hereto: (a) irrevocably and unconditionally consents and submits, for
itself and its property, to the exclusive jurisdiction and venue of any New York
court (or, in the case of any claim as to which the federal courts have
exclusive subject matter jurisdiction, the Federal court of the United States of
America, sitting in the Southern District of New York); (b) agrees that all
claims in respect of such action or proceeding must be commenced, and may be
heard and determined, exclusively in such New York court (or, if applicable,
such Federal court); (c) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in such New York court (and, if
applicable, such Federal court); and (d) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in such New York court (or, if applicable, such Federal court).
Each of the parties hereto agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section 15.
Nothing in this Agreement shall affect the right of any party to this Agreement
to serve process in any other manner permitted by applicable law.

Section 24. Massachusetts Business Trust.

Certain Investors are Massachusetts Business Trusts. A copy of the Agreement and
Declaration of Trust of each such Investor is on file with the Secretary of
State of the Commonwealth of Massachusetts and notice is hereby given that this
Agreement is executed on behalf of the trustees of each such Investor as
trustees and not individually and that the obligations of this Agreement are not
binding on any of the trustees, officers or stockholders of any such Investor
individually but are binding only upon each such Investor and its assets and
property.

Section 25. No Promotion. The Company agrees that it will not, without the prior
written consent of any Investor (or any investment adviser of such Investor),
use in advertising, publicity, or otherwise, the name of such Investor (or any
investment adviser of such Investor), or any partner or employee of such
Investor (or any Investment Adviser of such Investor), as applicable, nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by such Investor (or any investment
adviser of such Investor) or any of their respective affiliates, as
applicable. The Company further agrees that, unless such disclosure is required
by applicable law, it shall obtain the written consent of such Investor (or any
investment adviser of such Investor), prior to the Company’s or any of its
affiliates’ issuance of any public statement detailing the investment in the
Company by the Investors (or any investment adviser of such Investor), pursuant
to this Agreement.

 

22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

23

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DATE FIRST ABOVE WRITTEN.

 

THE CORPORATION: PUMA BIOTECHNOLOGY, INC. By:   /s/ Alan H. Auerbach Name:   
Alan H. Auerbach Title:   President and Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

As the successor and assign to Corporation pursuant

to Section 11 hereof:

INNOVATIVE ACQUISITIONS CORP. By:   /s/ Robert Johnson Name:    Robert Johnson
Title:   President

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: ADAGE CAPITAL PARTNERS, L.P. By:    /s/ Phillip T. Gross   Authorized
Signatory   Phillip T. Gross   Name Printed   Managing Director   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

BBT FUND, L.P.

 

    By:  BBT Genpar, L.P., general partner

 

        By:  BBT-FW, Inc., general partner

            By:   /s/ William O. Reimann   William O. Reimann   Vice President

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: BROOKSIDE CAPITAL PARTNERS FUND, L.P. By:    /s/ Ranesh Ramanathan  
Authorized Signatory   Ranesh Ramanathan   Name Printed   General Counsel  
Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

FIDELITY CONTRAFUND: FIDELITY ADVISOR

NEW INSIGHTS FUND

By:    /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: FIDELITY SELECT PORTFOLIOS: HEALTH CARE PORTFOLIO By:    /s/ Jeffrey
Christian   Authorized Signatory   Jeffrey Christian   Name Printed   Deputy
Treasurer   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

FIDELITY SELECT PORTFOLIOS:

BIOTECHNOLOGY PORTFOLIO

By:   /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

FIDELITY ADVISOR SERIES VII: FIDELITY

ADVISOR BIOTECHNOLOGY FUND

By:   /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: FIDELITY SELECT PORTFOLIOS: PHARMACEUTICALS PORTFOLIO By:   /s/
Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name Printed  
Deputy Treasurer   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: FORESITE CAPITAL II-A, LLC   By:   Foresite Capital II-A Management,
LLC,   its Managing Member     By:   /s/ James B. Tananbaum       James B.
Tananbaum       Managing Member

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: H&Q HEALTHCARE INVESTORS * By:   /s/ Laura Woodward   Authorized
Signatory   Laura Woodward   Name Printed   Treasurer   Title

 

* The name H&Q Healthcare Investors is the designation of the Trustees for the
time being under an Amended & Restated Declaration of Trust dated April 12,
1987, as amended, and all persons dealing with H&Q Healthcare Investors must
look solely to the trust property for the enforcement of any claim against H&Q
Healthcare Investors, as neither the Trustees, officers nor shareholders assume
any personal liability for the obligations entered into on behalf of H& Q
Healthcare Investors.

 

INVESTOR: H&Q LIFE SCIENCES INVESTORS * By:   /s/ Laura Woodward   Authorized
Signatory   Laura Woodward   Name Printed   Treasurer   Title

 

* The name H&Q Life Sciences Investors is the designation of the Trustees for
the time being under an Amended & Restated Declaration of Trust dated
February 20, 1992, as amended, and all persons dealing with H&Q Life Sciences
Investors must look solely to the trust property for the enforcement of any
claim against H&Q Life Sciences Investors, as neither the Trustees, officers nor
shareholders assume any personal liability for the obligations entered into on
behalf of H&Q Life Sciences Investors.

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

JANUS GLOBAL LIFE SCIENCES FUND,

A SERIES OF JANUS INVESTMENT FUND

By:   /s/ Andrew Acker   Andrew Acker   Executive Vice President

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

PRUDENTIAL SECTOR FUNDS, INC. –

PRUDENTIAL HEALTH SCIENCES FUND D/B/A

PRUDENTIAL JENNISON HEALTH SCIENCES

FUND (THE “FUND”)

  By:  

Jennison Associates LLC (“Jennison”),

as sub-advisor to the Fund

    By:   /s/ David Chan       David Chan      

Managing Director of Jennison and

Portfolio Manager to the Fund

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: LEERINK SWANN CO-INVESTMENT FUND LLC By:   /s/ Donald Notman  
Authorized Signatory   Donald Notman   Name Printed   Managing Director   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: ORBIMED PRIVATE INVESTMENTS IV, LP   By:  

OrbiMed Capital GP IV LLC,

its general partner

  By:  

OrbiMed Advisors LLC,

its managing member

    By:   /s/ Carl L. Gordon       Carl L. Gordon       Member

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: FOURTH AVENUE CAPITAL PARTNERS LP By:   Its general partner, Capital
Partners GP LLC By:   /s/ Dan Gold   Authorized Signatory   Dan Gold   Name
Printed   Managing Member   Title By:   /s/ Tracy Fu   Authorized Signatory  
Tracy Fu   Name Printed   Managing Member   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

BRYAN WHITE By:   /s/ Bryan K. White   Bryan K. White   Name Printed

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTORS: T. ROWE PRICE ASSOCIATES, INC.

Investment Adviser, for an on behalf of the advisory

clients listed below (Investors):

 

T. Rowe Price Health Sciences Fund, Inc.

T. Rowe Price Health Sciences Portfolio

TD Mutual Funds – TD Health Sciences Fund

Valic Company I – Health Sciences Fund

John Hancock Variable Insurance Trust – Health

            Sciences Trust

John Hancock Funds II – Health Sciences Fund

By:   /s/ Kris H. Jenner   Authorized Signatory   Kris H. Jenner   Name Printed
  Vice President   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: SALTHILL PARTNERS, L.P. By:   /s/ Steven M. Hoffman   Authorized
Signatory   Steven M. Hoffman   Name Printed   Vice President & Counsel   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: SALTHILL INVESTORS (BERMUDA), L.P. By:   /s/ Steven M. Hoffman  
Authorized Signatory   Steven M. Hoffman   Name Printed   Vice President &
Counsel   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

HAWKES BAY MASTER INVESTORS

(CAYMAN) LP

By:   /s/ Steven M. Hoffman   Authorized Signatory   Steven M. Hoffman   Name
Printed   Vice President & Counsel   Title

 

[Signature Page to Securities Purchase Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR: /s/ Frank Zavrl Frank Zavrl